Opinion by
Ekwall, J.
It appeared in this case that a representative of the importing firm conferred with the examiner as to- the correct value but was unable to secure any information and that subsequent to entry he had several discussions but they disagreed as to the correct value. Appeals to reappraisement were filed, but no testimony was produced in rebuttal. From the evidence presented the court was of the opinion that there was no intent on--the-part of the importer ■to defraud the Government. The petition was therefore granted.